Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1-5, 7-26 is pending.
Claims 2-5, 8-9 and 12-26 is withdrawn.
Claims 1, 7, 10-11 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Action Summary
Claim 1, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toren (U.S. Publication 2009/0010910) of record and in view of Uptima (HECAMEG, Glucose based detergent, 785480.pdf (interchim.fr), November] 2003) is maintained with modifications due to applicants amendment of claims.

Response to Arguments
Applicants argue on page 6 that neither reference disclose or suggest the features added to claim 1.  This augment has been fully considered but has not been found persuasive. First, the intended use of the composition does not further limit the composition claims as stated below.  Applicants assertion that the intended use set forth in claim 1 renders non-obvious over Toren and Uptima is not persuasive.  As previously stated that the intended use of a composition does not further limit said composition.  Second, with regards to the claim limitation of concentration (CMC) of greater than 19mM that is configured to dissociate aggregated proteins in the eschar and slough but does not denature such proteins is deemed properties of said HECAMEG.  Since Uptima teaches that Hecameg does not denature proteins, enzymes or antigens, because it is non charged detergent.  Hecameg does not interfere with their biological activity as taught by Uptima.  And HECAMEG is 19.5mM meets the instant claim language of greater than 19mM. 
Applicants ague on page 7 that there is no motivation or reason to use the HECAMEG of Uptima in Toren.  This argument has been fully considered but has not been found persuasive.  As stated below in the rejection, HECAMEG is a synthetic, well defined molecule, provided as a pure material (>98%) graded for biotech applications with consistent and reliable results.  HECAMEG is an effective surfactant detergent that preserves proteins with a reasonable expectation of success.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toren (U.S. Publication 2009/0010910) of record and in view of Uptima (HECAMEG, Glucose based detergent, 785480.pdf (interchim.fr), November] 2003) both are of record.

Toren teaches a method of debriding a wound with a nonenzymatic debriding agent (the invention further related to method for debriding a devitalized tissue (para 0007); the composition, comprising at least on non-enzymatic debriding agent (claim 64), wherein the active ingredients include on or more of a denaturant, a gentle detergent with a high critical micelle concentration (CMC) and an optimized buffer. Toren discloses that the non-enzymatic debriding agent may be urea (claim 64).  Toren discloses that Ointment Bases, including lanolin, anhydrous lanolin, hydrophilic ointment, white ointment, yellow ointment, polyethylene glycol ointment, petrolatum, hydrophilic petrolatum, white petrolatum, rose water ointment and squalene (paragraph 0081, claim 69 and 78).  Toren teaches that Buffering Agents, including acetic acid, ammonium carbonate, ammonium phosphate, boric acid, citric acid, lactic acid, phosphoric acid, potassium citrate, potassium metaphosphate, potassium phosphate monobasic, Sodium acetate, Sodium citrate, sodium lactate Solution, dibasic sodium phosphate and monobasic sodium phosphate (paragraph 0080). Toren teaches that This study assessed the eschar-debriding activity of the debriding composition in vivo using an animal model of young domestic pig (LandracexLarge Whites juvenile Swine) 22 Kg2 Kg, bearing deep thermal burn. This model is well established for cutaneous thermal burns, as it is simulating appropriately a similar situation in human (paragraph 0134).

Toren does not specifically disclose HECAMEG as the detergent.

Uptima teaches that HECAMEG is a synthetic, well defined molecule, provided as a pure material (>98%) graded for biotech applications with consistent and reliable results.  HECAMEG is an effective surfactant detergent that preserves proteins. Hecameg dissociates aggregated proteins, helps breaking biological membranes. Hecameg does not denature proteins, enzymes or antigens, because it is non charged detergent.  Hecameg does not interfere with their biological activity, as shown for more than hundred enzymes, antigens and receptors.  Uptima teaches that the CMC IS 19.5mM which allow it’s easy removal by dialysis.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, for application to eschar that develops slough and wherein the urea is configured to rehydrate and denature the necrotic human tissue and the HECAMEG is configured to dissociate aggregated proteins in the eschar and slough and solubilize denatured material but does not denature such proteins.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
With regards to the claim limitation of concentration (CMC) of greater than 19mM that is configured to dissociate aggregated proteins in the eschar and slough but does not denature such proteins is deemed properties of said HECAMEG.  Since Uptima teaches that Hecameg does not denature proteins, enzymes or antigens, because it is non charged detergent.  Hecameg does not interfere with their biological activity as taught by Uptima.  And Uptima teaches that HECAMEG is 19.5mM meets the instant claim language of greater than 19mM. 

It would have been obvious to one of ordinary skills in the art to incorporate HECAMEG as the detergent in the composition of Toren.  One would have been motivated to incorporate HECAMEG as the detergent in the composition of Toren because it is known in the art that HECAMEG does not denature proteins, enzymes or antigens, because it is non-charged detergent. And HECAMEG does not interfere with their biological activity, as shown for more than hundred enzymes, antigens and receptors with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1, 7, 10-11 are rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627